TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00420-CV



            Richard Cheroske; David Penny; Blue Castle Property Management, LLC;
                      190 Orange Avenue; and Jean Stanzick, Appellants

                                                 v.

                          El Patio, LLC d/b/a El Patio Motel, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
        NO. B-09-0977-C, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                                            ORDER

PER CURIAM

                 This appeal was stayed for bankruptcy proceedings. Counsel for appellants has

notified this Court that the bankruptcy court granted David Penny’s motion to resume this appeal.

Penny filed an amended unopposed motion for reinstatement of this appeal and for partial voluntary

dismissal of the other appellants, Richard Cheroske; Blue Castle Property Management, LLC;

190 Orange Avenue; and Jean Stanzick, who for various reasons no longer wish to pursue

this appeal.1

                 We reinstate the appeal, grant the motion, and dismiss the appeal as to appellants

Richard Cheroske; Blue Castle Property Management, LLC; 190 Orange Avenue; and Jean Stanzick.




        1
          Although the remaining appellants did not join Penny’s motion, Penny’s counsel represents
all appellants in this case and filed their notice of appeal.
See Tex. R. App. P. 42.1(a). This appeal will continue under the same cause number and is restyled

as David Penny v. El Patio, LLC d/b/a El Patio Motel. Penny’s brief is due on July 25, 2014.

               It is ordered on June 25, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose




                                                 2